Citation Nr: 1736830	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for herniated disc, L5-S1 (disc disease), to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO denied the Veteran's claims for service connection for disc disease and for radiculopathy of the right lower extremity.  In January 2012, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) initial consideration.  38 C.F.R. § 20.1304 (2016).  However, as will be discussed in greater detail below, it appears that the AOJ failed to associate this new evidence with the Veteran's claims file.

In February 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a June 2016 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing sytems.  

For reasons expressed below, the claims on appeal  are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the e February 2016 remand, the Board directed the AOJ, inter alia, to arrange for the Veteran to undergo further VA examination by an appropriate physician, and to  obtain clinical findings and opinions pertinent to both service connection claims on appeal.

A review of the claims file does not reflect that the scheduled examination was requested or  conducted.  Thus, the Board is unable to find substantial compliance with the prior remand directives, in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Another remand of these matters is thus required to ensure such compliance.  See Stegall, supra.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.



As for VA records, treatment records from San Juan VA Medical Center (VAMC) dated through August 2016 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the San Juan VAMC (since August 2016) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The Board further notes that, as these claims are being remanded for other reasons, on remand, the AOJ should give the Veteran another opportunity to submit evidence referenced during his  April 2015 Board hearing.  In this regard, during the hearing, it was indicated that the Veteran was submitting additional, supporting evidence, including a February 2011 letter from Dr. J.G. and the report of a nerve conduction, along with a waiver of initial AOJ consideration of the evidence.  See April 2015 Hearing Transcript, Pgs. 5, 7.  As such evidence was not reflected in the claims file at the time of the February 2016 remand, the Board directed the AOJ to undertake appropriate action to associate such evidence with the claims file, to include contacting the Veteran for resubmission of those documents, if necessary.  Pursuant to the remand, in an April 2016 letter, the AOJ requested that the Veteran resubmit those documents; the  Veteran did not respond to this request.  However, while these matters are on remand, the AOJ should again invite him resubmit the above-referenced documents. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging to obtain further examination or medical opinion, as appropriate) prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from San Juan VAMC (and any associated facility(ies)), all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.   

Also, again invite the Veteran to resubmit the documents he indicated he was submitting in connection with his April 2015 Board hearing-specifically,  the February 2011 letter from Dr. J.G, the report of a nerve conduction study, and the waiver of initial AOJ consideration of the evidence. 

Clearly explain to the Veteran that he a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA)  to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Lumbar Spine Disability - The examiner should identify all lumbar spine disability(ies) currently present or present shortly prior to, at the time, or during the pendency of the September 2011 claim, (even if now asymptomatic or resolved).  

For each diagnosed disability other than low back sprain, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically related to the Veteran's military service; or, if not

(b) was caused, OR is or has been  aggravated (worsened beyond the natural progression) by the service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (to  include by identifying, to the extent possible, the baseline level of disability prior to the aggravation).   

If disc disease is diagnosed, in addressing the above, the examiner should specifically discuss whether such disability represents a progression of, or a more appropriate characterization for, the disability for which service connection was awarded (low back sprain).

Right Lower Extremity - The examiner should clearly indicate whether the Veteran currently suffers from  neurological impairment associated with the lumbar spine that affects the right lower extremity -particularly, radiculopathy of the right lower extremity.  

If so, for each such identified neurological impairment , the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically related to the Veteran's military service; or, if not

(b) was caused, OR is or has been aggravated (worsened beyond the natural progression) by his service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (to include by identifying to the extent possible, the baseline level of disability prior to the aggravation)..  

If addressing the above, the examiner should clearly indicate whether the identified neurological impairment constitutes a separately neurological manifestation of the  service-connected lumbar spine disability.  

In provided the l requested findings/ opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to the nature, onset and continuity of low back and right lower extremity symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

3. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.  After completing the above, and any other notification or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

4. If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


